FILED
                             NOT FOR PUBLICATION                             FEB 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RAFAEL BERNAL URTIAGA,                           No. 07-73487

               Petitioner,                        Agency No. A095-190-491

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Rafael Bernal Urtiaga, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals (“BIA”) order denying his motion to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We dismiss in part and deny in part the petition for review.

       In his motion to reopen, Bernal Urtiaga presented evidence that his wife was

pregnant with their third child, but did not claim that the new child would suffer

hardship. The remaining evidence presented with the motion to reopen concerned

the same basic hardship grounds as Bernal Urtiaga’s application for cancellation of

removal. We therefore lack jurisdiction to review the BIA’s discretionary

determination that the evidence would not alter the agency’s prior discretionary

determination that Bernal Urtiaga failed to establish the requisite hardship. See

Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir. 2006).

       Our conclusion that we lack jurisdiction to review the BIA’s denial of

reopening forecloses Bernal Urtiaga’s contention that the BIA failed to

meaningfully review and analyze the issues raised in the motion. See id. at 603-04.

       Bernal Urtiaga’s remaining contentions are not persuasive.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




JTK/Research                              2                                     07-73487